


Exhibit 10.01


eBAY INC.
2008 EQUITY INCENTIVE AWARD PLAN
NEW DIRECTOR INITIAL AWARD AGREEMENT
This award agreement (this “Award Agreement”) sets forth the terms and
conditions of an award (this “Award”) of deferred stock units (“DSUs”) granted
to you under the eBay Inc. 2008 Equity Incentive Award Plan, as amended from
time to time (the “Plan”).
1.    The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan.
2.    Award. The number of DSUs subject to this Award is set forth at the end of
this Award Agreement. Each DSU constitutes an unfunded and unsecured promise of
eBay Inc. (the “Company”) to deliver (or cause to be delivered) to you, subject
to the terms of this Award Agreement, one share of Stock (the “Share” or the
“Shares” as the context requires) [(or, in the sole discretion of the Committee,
cash, securities or other property equal to the Fair Market Value thereof)] as
soon as practicable but in no case more than 10 days following the Delivery Date
as provided herein. You shall also be entitled to receive an amount in cash
equal to the sum of any regular cash dividends declared on the Shares for which
the record date occurred after the date of grant and prior to the issuance or
delivery of the Shares upon or after the Delivery Date (the “dividend equivalent
rights”). Except as otherwise provided herein, until the Shares are issued or
transferred to you, you have only the rights of a general unsecured creditor,
and no rights as a stockholder, of the Company. THIS AWARD IS SUBJECT TO ALL
TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIONS
SET FORTH IN PARAGRAPH 16.
3.    Vesting. Except as provided in this Paragraph 3 and in Paragraph 6, you
shall become vested in 25% of the DSUs on the first anniversary of the Date of
Grant specified at the end of this Award Agreement and in 1/48th of the DSUs on
each monthly anniversary thereafter. Except as provided in Paragraph 6, if your
service on the Board terminates for any reason prior to full vesting, including
due to failure to be nominated or re-elected as a member of the Board, your
rights in respect of all of your unvested DSUs shall terminate, and no Shares
[(or cash)] shall be delivered in respect of such unvested DSUs.
4.    DSU Account. A bookkeeping account will be established for you which shall
be credited with all DSUs and any dividend equivalent rights that have been
granted to you.





1



--------------------------------------------------------------------------------




5.    Delivery of Shares/DSU Payments.
(a)    Except as provided in this Paragraph 5 and in Paragraphs 6, 8, 9 and 10,
the Shares underlying the vested DSUs and any dividend equivalent rights
corresponding to those vested DSUs shall be delivered as soon as practicable but
in no case more than 10 days following the Delivery Date specified at the end of
this Award Agreement. [The Company may, at its option, deliver cash, securities
or other property in lieu of all or any portion of the Shares otherwise
deliverable. Such payment shall be equal in value to the product of the number
of Shares to be delivered on the Delivery Date and the Fair Market Value of one
Share of Stock on the Delivery Date.] Notwithstanding the foregoing, if the
Delivery Date occurs at a time when you are considered by the Company to be one
of the Company’s “specified employees” within the meaning of Section
409A(a)(2)(B) of the Code and applicable Treasury regulations and guidance
issued from time to time thereunder (including, without limitation, any
regulations and guidance setting forth the time period with respect to which the
determination whether you are a “specified employee” must be made), then the
delivery of the Shares [(or cash)] automatically shall be deferred until six
months after you have separated from service, within the meaning of Section 409A
of the Code, or, if earlier, the date of your death. Such deferral shall not
affect the number of Shares [or the amount of cash] to be delivered.
(b)    Notwithstanding the foregoing, all DSUs and any dividend equivalent
rights shall vest and shall become payable immediately upon a Change in Control,
as defined in the Plan; provided, however, that in no event will a “Change of
Control” be deemed to have occurred for purposes of this Award Agreement if such
event would not constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company for purposes of Section 409A of the Code and applicable Treasury
regulations and guidance issued from time to time thereunder.
6.    Disability and Death.
(a)    Notwithstanding any other provision of this Award Agreement, if your
service with the Company is terminated by reason of disability (as defined in
Section 409A(a)(2)(C) of the Code and as determined by the Committee), the
condition set forth in Paragraph 3 shall be waived with respect to your then
outstanding unvested DSUs (as a result of which any such then unvested
outstanding DSUs shall vest). Shares [(or, in the sole discretion of the
Committee, cash, securities or other property in lieu of all or any part
thereof)] corresponding to your outstanding DSUs and any dividend equivalent
rights shall be delivered to you as soon as practicable after the date of your
separation from service.
(b)    In the event of your death, the condition set forth in Paragraph 3 shall
be waived with respect to your then outstanding unvested DSUs (as a result of
which any such then unvested outstanding DSUs shall vest). Shares [(or, in the
sole discretion of the Committee, cash, securities or other property in lieu of
all or any part thereof)] corresponding to your outstanding DSUs and any
dividend equivalent rights shall be delivered to the representative of

2



--------------------------------------------------------------------------------




your estate as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee.
7.    Non-transferability. Except as otherwise may be provided by the Committee,
the limitations set forth in Section 10.4 of the Plan shall apply. Any
assignment in violation of the provisions of this Paragraph 7 shall be null and
void.
8.    Withholding, Consents and Legends.
(a)    The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes, to the extent applicable (in accordance with
Section 16.3 of the Plan).
(b)    Your rights in respect of your DSUs are conditioned on the receipt to the
full satisfaction of the Committee of any required consents that the Committee
may determine to be necessary or advisable.
(c)    The Company may affix to certificates representing Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with the Company). The Company may advise the
transfer agent to place a stop transfer order against any legended Shares.
9.    Right of Offset. The Company shall have the right to offset against the
obligation to deliver Shares under this Award Agreement any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans, or amounts repayable to the Company pursuant to other director
programs) you then owe to the Company and any amounts the Committee otherwise
deems appropriate.
10.    Award Subject to Clawback. The Award [and any cash payment], Shares,
other securities, other awards or other property delivered pursuant to the Award
are subject to forfeiture, recovery by the Company or other action pursuant to
any clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
11.    No Rights to Continued Service. Nothing in this Award Agreement or the
Plan shall be construed as giving you any right to continued service with the
Company or affect any right that the Company may have to terminate your service
with the Company or alter the terms and conditions of your service.





3



--------------------------------------------------------------------------------






12.    Successors and Assigns of the Company. The terms and conditions of this
Award Agreement shall be binding upon, and shall inure to the benefit of, the
Company and its successors and assigns.
13.    Committee Discretion. The Committee shall have full discretion with
respect to any actions to be taken or determinations to be made in connection
with this Award Agreement, and its determinations shall be final, binding and
conclusive.
14.    Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement; provided, that no such
amendment shall materially adversely affect your rights and obligations under
this Award Agreement without your consent, except that the Committee reserves
the right to accelerate the delivery of the Shares and in its discretion provide
that such Shares may not be transferable until the Delivery Date on which such
Shares otherwise would have been delivered (and that in respect of such Shares
you will remain obligated to return the Shares and any dividend equivalents to
the Company in the circumstances under which the Shares would not have been
delivered pursuant to Paragraph 4, 5 or 10); provided further, that, such
acceleration of delivery of Shares shall not occur if such acceleration would
cause the holder of an Award to be subject to an excise tax under Section 409A
of the Code. Any amendment of this Award Agreement shall be in writing signed by
an authorized member of the Committee or a person or persons designated by the
Committee.
15.    Adjustment. The number of DSUs and the number and kind of Shares subject
to this Award Agreement shall be adjusted in accordance with Section 12.1 of the
Plan.
16.    Arbitration; Choice of Forum.
(a)    Any dispute, controversy or claim between the Company and you, arising
out of or relating to or concerning the Plan or this Award Agreement, shall be
finally settled by arbitration in San Jose, California before, and in accordance
with the rules then in effect of, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
Paragraph is subject to the provisions of Paragraphs 16(b) and (c) below.
(b)    THE COMPANY AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF SAN JOSE,
CALIFORNIA OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR
RESOLVED ACCORDING TO PARAGRAPH 16(a) OF THIS AWARD AGREEMENT. This includes any
suit, action or proceeding to compel arbitration or to enforce an arbitration
award. The Company and you acknowledge that the forum designated by this
Paragraph 16(b) has a reasonable relation to the Plan, this Award Agreement, and
to your relationship with the

4



--------------------------------------------------------------------------------




Company. Notwithstanding the foregoing, nothing herein shall preclude the
Company from bringing any action or proceeding in any other court for the
purpose of enforcing the provisions of this Paragraph 16.
(c)    The agreement by you and the Company as to forum is independent of the
law that may be applied in the action, and you and the Company agree to such
forum even if the forum may under applicable law choose to apply non-forum law.
You and the Company hereby waive, to the fullest extent permitted by applicable
law, any objection which you or the Company now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in Paragraph 16(b). You and the Company
undertake not to commence any action, suit or proceeding arising out of or
relating to or concerning this Award Agreement in any forum other than a forum
described in this Paragraph 16. You and (subject to the last sentence of
Paragraph 16(b)) the Company agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon you and the
Company.
(d)    You irrevocably appoint the Secretary of the Company as your agent for
service of process in connection with any action, suit or proceeding arising out
of or relating to or concerning this Award Agreement which is not arbitrated
pursuant to the provisions of Paragraph 16(a), who shall promptly advise you of
any such service of process.
(e)    You hereby agree to keep confidential the existence of, and any
information concerning, a dispute described in this Paragraph 16, except that
you may disclose information concerning such dispute to the arbitrator or court
that is considering such dispute or to your legal counsel (provided that such
counsel agrees not to disclose any such information other than as necessary to
the prosecution or defense of the dispute).
17.    Section 409A. This Award Agreement and the DSUs are intended to comply
with Section 409A of the Code and the Treasury Regulations thereunder (“Section
409A”) and shall be interpreted in a manner consistent with that intention, to
the extent you are or become subject to U.S. federal income taxation.
Notwithstanding any other provisions of this Award Agreement, the Company
reserves the right, to the extent the Company deems necessary or advisable, if
you are or become subject to U.S. federal income taxation, and without any
obligation to do so or to indemnify you for any failure to do so, to
unilaterally amend the Plan and/or this Award Agreement to ensure that all DSUs
are awarded in a manner that qualifies for exemption from or complies with
Section 409A, provided, however, that the Company makes no representation that
the DSUs will comply with or be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to the DSUs.
18.    Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

5



--------------------------------------------------------------------------------




19.    Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
IN WITNESS WHEREOF, eBay Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.
eBay Inc.




By
 
 
Name:
John Donahoe
 
Title:
President and
Chief Executive Officer


 





Recipient:
 
 
 
Number of DSUs:
 
 
 
Date of Grant:
 
 
 
Delivery Date:
Termination of Service as a Director of the Company for any reason.
 
Also, I understand that DSUs may be delivered to me at such other time as
provided pursuant to the terms of the Plan and this Agreement.







I have read the Plan and this Award Agreement and I agree to these terms.
 
Participant Signature






6

